UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7877



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

PASCUAL RUIZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-93-108; CA-95-357-2)


Submitted:   April 4, 1996           Decided:    May 20, 1996


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Pascual Ruiz, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Ruiz, Nos. CR-93-108; CA-95-357-2 (S.D.W. Va. Sept. 22, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                                2